Order granting defendants’ motion to vacate notice of examination before trial of the defaulting party defendant, Christiensen, affirmed, with ten dollars costs and disbursements. (Mackay, Lovell & Co., Inc., v. Dillon, 215 App. Div. 842.) This disposition is made -without prejudice to an application, if plaintiff be so advised, to take the testimony of Julie Christiensen as a witness in the event that facts can be shown that will comply with the requirements of section 288 of the Civil-Practice Act, with respect to her claimed infirmities affording reasonable grounds for a belief that she will be unable to attend the trial. Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ., concur.